Exhibit 10.38

EXECUTION VERSION

11 February 2005

SHARE MORTGAGE

between

CONSTAR FOREIGN HOLDINGS, INC.

as Chargor

and

CITICORP USA, INC.

as Administrative Agent

WEIL, GOTSHAL & MANGES

One South Place London EC2M 2WG

Tel: +44 (0) 20 7903 1000 Fax: +44 (0) 20 7903 0990

www.weil.com



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1    INTERPRETATION    1 2    COVENANT TO PAY    3 3    CREATION
OF SECURITY    3 4    DEPOSIT OF SHARE CERTIFICATES    4 5    CALLS AND
PROVISION OF INFORMATION    5 6    CONTINUING SECURITY    5 7    REPRESENTATIONS
AND WARRANTIES    8 8    UNDERTAKINGS OF CHARGOR    9 9    ENFORCEMENT OF
SECURITY    9 10    RECEIVER    11 11    FURTHER ASSURANCES    12 12    POWER OF
ATTORNEY    12 13    DELEGATION    13 14    NO LIABILITY AS MORTGAGEE IN
POSSESSION    13 15    PROTECTION OF THIRD PARTIES    13 16    STAMP DUTIES   
14 17    ADDITIONAL PROVISIONS    14 18    REMEDIES AND WAIVERS    14 19   
NOTICES    15 20    COSTS AND EXPENSES    15 21    CURRENCY OF ACCOUNT    16 22
   ASSIGNMENTS, ETC    17 23    SET-OFF    17 24    COVENANT TO RELEASE    17 25
   GOVERNING LAW    17 26    COUNTERPARTS AND EFFECTIVENESS    18 SCHEDULE 1
MORTGAGED SHARES    19 SIGNATORIES   



--------------------------------------------------------------------------------

THIS SHARE MORTGAGE (this “Mortgage”) is made as a deed on the 11th day of
February 2005

BETWEEN:

 

(1) CONSTAR FOREIGN HOLDINGS, INC., a corporation incorporated under the laws of
the State of Delaware, United States of America (the “Chargor”); and

 

(2) CITICORP USA, INC., acting as agent for the Secured Parties pursuant to the
terms of the Facility Agreement (together with its successors and assigns, the
“Administrative Agent”).

WHEREAS:

 

(A) The Secured Parties have entered into the Facility Agreement pursuant to
which Loans and other financial accommodations will be made available to the
Borrower subject to certain conditions, one of which is that the Chargor enter
into this Mortgage.

 

(B) The Board of Directors of the Chargor are satisfied that the Chargor will
receive direct and indirect economic benefits from the loans and other
extensions of credit under the Facility Agreement and that entering into this
Mortgage is for the purposes and to the benefit of the Chargor and its business.

 

(C) The Administrative Agent and the Chargor intend this Mortgage to, and it
shall, take effect as a deed.

 

(D) The Administrative Agent is holding the benefit of this Mortgage as agent
for the Secured Parties in accordance with the terms of the Facility Agreement.

 

1 INTERPRETATION

1.1 Definitions In this Mortgage the following terms have the meanings given to
them in this Clause 1.1, except where the context otherwise requires.

“Account Bank” means such bank or financial institution with which the
Realisation Accounts are from time to time maintained.

“Default Rate” is the rate of interest as set out in Section 2.10(c) (Default
Interest) of the Facility Agreement.

“Facility Agreement” means the credit agreement dated on or about the date
hereof among, inter alios, Constar International Inc. as borrower, the original
lenders and issuers party thereto and Citicorp USA, Inc. as agent for the
lenders and issuers party thereto.

“Financial Collateral Regulations” means the Financial Collateral Arrangements
(No. 2) Regulations 2003 (SI 2003 No. 3226).

“Issuer” means Constar International U.K. Limited, a company incorporated under
the laws of England and Wales with registered number 02407933.

 

1



--------------------------------------------------------------------------------

“Realisations Accounts” means each account maintained from time to time in the
name of the Chargor for the purposes of Clause 9.4 (Contingencies) at such
branch of the Account Bank as the Administrative Agent may from time to time
approve.

“Receiver” means a receiver and manager or (if the Administrative Agent so
specifies in the relevant appointment) a receiver, in either case, appointed
under this Mortgage.

“Related Rights” means:

 

(a) any dividend or interest paid or payable in relation to any of the Shares;

 

(b) any stock, shares, securities, rights, moneys or property accruing or
offered at any time, (whether by way of redemption, substitution, exchange,
bonus or preference, under option rights or otherwise) to or in respect of any
of the Shares or in substitution or exchange for or otherwise derived from any
of the Shares; and

 

(c) any dividend, interest or other income in respect of any asset referred to
in paragraph (b) above.

“Security Assets” means the Shares and the Related Rights.

“Security Period” means the period beginning on the date of this Mortgage and
ending on the date upon which the Administrative Agent is satisfied that:

 

(a) no Secured Party is under any commitment, obligation or liability (whether
actual or contingent) to make Loans or provide other financial accommodation to
the Borrower under any of the Loan Documents; and

 

(b) all the Secured Obligations have been unconditionally and irrevocably paid
and discharged in full in cash or the security interests contemplated to be
created hereby have been unconditionally and irrevocably released and discharged
in full.

“Shares” means the shares in the capital of the Issuer specified in Schedule I
(Mortgaged Shares) hereto together with any and all other stocks, shares,
debentures, bonds or (without limitation) other securities issued by the Issuer
and owned either legally or beneficially at any time now or in the future by the
Chargor.

1.2 Interpretation Unless expressly defined in this Mortgage, capitalised terms
defined in the Facility Agreement have the same meanings in this Mortgage and
the construction rules set out in Section 1.5 (Certain Terms) of the Facility
Agreement shall apply to this Mortgage, mutatis mutandis, as though they were
set out in full in this Mortgage except that references to “this Agreement”
shall be construed as references to this Mortgage.

1.3 Certificates A certificate of the Administrative Agent or any Secured Party
setting forth the amount of any Secured Obligation shall be prima facie evidence
of such amount in the absence of manifest error.

1.4 Third Party Rights A person who is not a party to this Mortgage has no
rights under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term of this Mortgage.

 

2



--------------------------------------------------------------------------------

2 COVENANT TO PAY

2.1 Covenant to Pay The Chargor, as primary obligor and not merely as surety,
undertakes to the Administrative Agent that it will pay or discharge each of the
Secured Obligations when due and payable in the manner provided for in the Loan
Documents.

2.2 Default Interest The Chargor agrees to pay interest on any amount not paid
when due under this Mortgage (after as well as before judgment) at the Default
Rate from time to time from the due date until the date such amount is
unconditionally and irrevocably paid and discharged in full.

 

3 CREATION OF SECURITY

3.1 The Chargor, as continuing security for the payment, discharge and
performance of all the Secured Obligations, hereby with full title guarantee:

 

(a) mortgages and charges and agrees to mortgage and charge to the
Administrative Agent the Shares held now or in the future by it and/or any
nominee on its behalf, by way of first legal mortgage; and

 

(b) mortgages and charges and agrees to mortgage and charge to the
Administrative Agent the Related Rights held now or in the future by it and/or
any nominee on its behalf, by way of first legal mortgage; and

 

(c) (to the extent they are not effectively mortgaged or charged pursuant to
paragraphs (a) and (b) above), charges the Shares and the Related Rights held
now or in the future by it and/or any nominee on its behalf, by way of first
fixed charge,

PROVIDED THAT:

 

  (i) whilst no Event of Default has occurred which is continuing, the Chargor
shall be entitled (notwithstanding the security contemplated to be created
hereby) to receive all dividends, interest and income from and any property
accruing or in respect of the Security Assets; and

 

  (ii) whilst no Event of Default has occurred which is continuing, the Chargor
shall be entitled (notwithstanding the security contemplated to be created
hereby) to exercise, any voting or other rights attached to any of the Security
Assets, provided that it shall not exercise any voting rights in a manner which
would prejudice the security created under this Mortgage.

3.2 The parties agree and acknowledge that:

 

(a) the Security Assets constitute financial collateral; and

 

(b) this Mortgage and the obligations of the Chargor under this Mortgage are a
security financial collateral arrangement,

(in each case) for the purposes of the Financial Collateral Regulations.

 

3



--------------------------------------------------------------------------------

4 DEPOSIT OF SHARE CERTIFICATES

4.1 Deposit of Certificates The Chargor shall, as soon as reasonably
practicable:

 

(a) deposit with the Administrative Agent (or as the Administrative Agent may
direct) all bearer instruments, share certificates and other documents of title
or evidence of ownership in relation to the Security Assets as are owned by it
or in which it has or acquires an interest which entitles it to control such
documents;

 

(b) execute and deliver to the Administrative Agent all such stock transfer
forms and other documents as may be reasonably requested by the Administrative
Agent in order to enable the Administrative Agent (or its nominee) in accordance
with paragraph (c) below to be registered as the owner or otherwise to obtain a
legal title to the Security Assets; and

 

(c) at any time following the occurrence of an Event of Default which is
continuing, if the Administrative Agent so requests, procure that all such stock
transfer forms are forthwith registered by the relevant person and that share
certificates in the name of the Administrative Agent (or such nominee) in
respect of the Shares and their Related Rights are forthwith delivered to the
Administrative Agent.

4.2 Registration on Transfer The Chargor hereby authorises the Administrative
Agent:

 

(a) to arrange for any of the Security Assets to be registered in the name of
the Administrative Agent (or its nominee) at any time following the occurrence
of an Event of Default which is continuing; or

 

(b) (under its powers of realisation) upon enforcement of the security created
hereby following the occurrence of an Event of Default which is continuing, to
transfer or cause the Security Assets to be transferred to and registered in the
name of the Administrative Agent (or its nominee) or any purchaser or
transferee,

and the Chargor undertakes from time to time promptly to execute and sign all
transfers, contract notes, powers of attorney and other documents (and to
procure the registration of any such transfer of the Security Assets in the
relevant shareholders register) that may be required by the Administrative Agent
in connection therewith.

4.3 Liability to Perform Notwithstanding anything to the contrary herein
contained, the Chargor shall remain liable to observe and perform all of the
conditions and obligations assumed by it in respect of the Security Assets and,
without limitation, to pay all calls or other payments that may become due in
respect of any of the Security Assets. Notwithstanding the provisions of Clause
5.1 (Calls), the Administrative Agent shall not be required in any manner to
perform or fulfil any obligation of the Chargor in respect of the Security
Assets, or to make any payment, or to make any enquiry as to the nature or
sufficiency of any payment received by it, or to present or file any claim or
take any other action to collect or enforce the payment of any amount to which
it may have been or to which it may be entitled hereunder at any time or times.

4.4 Subsequently Acquired Shares The Chargor shall, as soon as reasonably
practicable, upon it (or any nominee of the Chargor) becoming the registered
owner of and

 

4



--------------------------------------------------------------------------------

receiving share certificates in respect of any Security Assets after the date
hereof, deliver to the Administrative Agent the share certificates in respect
thereof together with share transfer documentation in respect of such Security
Assets duly executed in blank by or on behalf of the Chargor (or such nominee)
as appropriate.

 

5 CALLS AND PROVISION OF INFORMATION

5.1 Calls To the extent that the Chargor fails to comply with its obligations
under Clause 4.3 (Liability to Perform) the Administrative Agent may if (it
thinks fit) make such payment on behalf of the Chargor. Any sums so paid by the
Administrative Agent shall be repayable by the Chargor to the Administrative
Agent on demand (which demand shall be made promptly following the making of the
payment by the Administrative Agent) together with interest at the Default Rate
from the date of such payment by the Administrative Agent until the date of
payment by the Chargor, and pending such repayment shall constitute part of the
Secured Obligations.

5.2 Provision of Information The Chargor shall send to the Administrative Agent,
within such time as required of the Borrower pursuant to Article VI (Reporting
Covenants) of the Facility Agreement, or if not so referenced, promptly
following receipt by the Chargor, a copy of every balance sheet, profit and loss
account, report or other notice, statement or circular sent or delivered by the
Issuer to its members.

 

6 CONTINUING SECURITY

6.1 Continuing Security The security constituted by this Mortgage shall be
continuing security which shall extend to all the Secured Obligations and shall
not be considered as satisfied or discharged by any intermediate payment or
settlement of all or any of the Secured Obligations.

6.2 Breaking of Accounts If for any reason the security constituted hereby
ceases to be a continuing security in respect of the Chargor (other than by way
of discharge of such security in accordance with the terms of this Mortgage),
the Administrative Agent may open a new account with or continue any existing
account with the Chargor and the obligations of the Chargor under this Mortgage
at the date of such cessation shall remain regardless of any payments into or
out of any such account.

6.3 Avoided Payments Where any release or discharge or other arrangement in
respect of all or part of the Secured Obligations (or in respect of any security
for those Secured Obligations including the security created under this
Mortgage) is made in reliance on any payment, security or other disposition
which is avoided or must be restored in an insolvency, liquidation or otherwise
and whether or not the Administrative Agent has conceded or compromised any
claim that any payment, security or other disposition will or should be avoided,
the obligations of the Chargor for the payment of the Secured Obligation and the
obligations of the Chargor under this Mortgage shall continue as if such
release, discharge or other arrangement had not been made.

6.4 Waiver of Defences The obligations of the Chargor hereunder will not be
affected by any act, omission, circumstance, matter or thing which but for this
provision would release or prejudice any of its obligations hereunder or
prejudice or diminish such obligations in whole or in part, including (whether
or not known to the Chargor or the Administrative Agent or any other person
whatsoever):

 

(a) any time, indulgence or waiver granted to, or composition with, any Loan
Party or any other person; or

 

5



--------------------------------------------------------------------------------

(b) the taking, variation, compromise, exchange, renewal or release of, refusal
or neglect to perfect, take up or enforce any rights or remedies against, or any
security over assets of any Loan Party or any other person or any
non-presentment or non-observance of any formality or other requirement in
respect of any instruments or any failure to realise the full value of any other
security; or

 

(c) any incapacity or lack of powers, authority or dissolution or change in the
members or status of any Loan Party or any other person; or

 

(d) any variation (however fundamental and whether or not involving any increase
in the liability of any Loan Party or any other person thereunder) or
replacement of any Loan Document or any other document or security so that
references to that Loan Document or other document or security in this Mortgage
shall include each such variation or replacement; or

 

(e) the unenforceability, illegality or invalidity of any obligation of any
person under any Loan Document or of any other security the Administrative Agent
may hold in respect of the Secured Obligations (or any of them) or otherwise; or

 

(f) any postponement, discharge, reduction, non-provability or other similar
circumstances affecting any obligation of any Loan Party or any other person
under any Loan Document resulting from any insolvency, liquidation or
dissolution proceedings or from any law, regulation or order or otherwise.

The Administrative Agent shall not be concerned to see or investigate the powers
or authorities of any Loan Party or any of its respective officers or agents,
and moneys obtained or Secured Obligations incurred in the purported exercise of
such powers or authorities or by any person purporting to be such Loan Party
shall be deemed to form a part of the Secured Obligations, and “Secured
Obligations” shall be construed accordingly.

6.5 Immediate Recourse Neither the Administrative Agent nor any Secured Party
shall be required to proceed against or enforce any other rights or security it
may have or hold in respect of the Secured Obligations or claim payment from any
other person before enforcing the security constituted by this Mortgage.

6.6 No Competition Until all the Secured Obligations have been unconditionally
and irrevocably discharged in full, any rights (if any) which the Chargor may
have:

 

(a) to be subrogated to any rights or security of or moneys held, received or
receivable by the Administrative Agent or any other Secured Party (or any agent
or trustee on its behalf) with respect to the Secured Obligations; or

 

(b) to be entitled to any right of contribution or indemnity from any other
person; or

 

(c)

to claim, rank, prove or vote as a creditor of such other person or its estate
in competition with the Administrative Agent or any other Secured Party (or any
agent or trustee on its behalf),

 

6



--------------------------------------------------------------------------------

shall be exercised by the Chargor only if and to the extent that the
Administrative Agent so requires and in such manner and upon such terms as the
Administrative Agent may specify and the Chargor shall hold any moneys, rights
or security held or received by it as a result of the exercise of any such
rights on trust for the Administrative Agent for application in accordance with
the terms hereof as if such moneys, rights or security were held or received by
the Administrative Agent under this Mortgage.

6.7 Appropriations Until all the Secured Obligations have been unconditionally
and irrevocably paid and discharged in full in cash, the Administrative Agent
and each Secured Party (or any agent or trustee on its behalf) may:

 

(a) refrain from applying or enforcing any other moneys, security or rights held
or received by it in respect of the Secured Obligations or apply and enforce the
same in such manner and order as it sees fit (whether against the Secured
Obligations or otherwise) and the Chargor shall not be entitled to the benefit
of the same; and

 

(b) hold in a suspense account any moneys received from the Chargor or any other
person in respect of the Secured Obligations.

6.8 Additional Security This Mortgage is in addition to and shall not in any way
be prejudiced by, prejudicial to or affect or merge with any other security now
or hereafter held by the Administrative Agent or any Secured Party (or any agent
or trustee on its behalf) for the Secured Obligations or any of them.

6.9 Security Held by Chargor The Chargor will not without the prior written
consent of the Administrative Agent hold any security from any other person in
respect of the Chargor’s liabilities hereunder. The Chargor will hold any
security held by it in breach of this provision on trust for the Administrative
Agent.

6.10 Remedies not Exclusive

 

(a) The rights and remedies of the Administrative Agent and any Receiver
provided for in this Mortgage:

 

  (i) may be exercised as often as necessary;

 

  (ii) are cumulative and not exclusive of any rights or remedies provided by
law; and

 

  (iii) may be waived only in writing and specifically.

Delay in exercising or non-exercise of any such right is not a waiver of that
right.

 

(b) The Administrative Agent may waive any breach by the Chargor of any of its
obligations hereunder.

6.11 Protection of the Administrative Agent The Administrative Agent shall not
be liable in respect of any loss or damage which arises out of the exercise, or
the attempted or purported exercise of, or the failure to exercise any of its
powers, unless such loss or damage is caused by its gross negligence or wilful
default.

 

7



--------------------------------------------------------------------------------

7 REPRESENTATIONS AND WARRANTIES

The Chargor makes each of the representations and warranties set out in this
Clause 7 and acknowledges that the Administrative Agent and the Secured Parties
have entered into the Loan Documents in reliance on those representations and
warranties. Where there is a conflict between the representations and warranties
set out in this Clause 7 and those appearing as to the Chargor in Article IV
(Representations and Warranties) of the Facility Agreement, the representations
and warranties in the Facility Agreement shall prevail.

7.1 No Filing or Stamp Taxes Under the laws of England in force at the date
hereof, it is not necessary that this Mortgage be filed, recorded or enrolled
with any court or other authority (save for registration under Section 395 of
the Companies Act 1985) or that any stamp, registration or similar tax be paid
on or in relation to this Mortgage.

7.2 Security Assets

 

(a) The Chargor has not received notice of any adverse claim in respect of any
of the Security Assets.

 

(b) The Chargor is (subject to the terms of the Facility Agreement) the legal
and beneficial owner of the Security Assets and it or its nominee is the
absolute legal owner of the Security Assets and, with full title guarantee, it
is able to mortgage and has so mortgaged the Security Assets.

 

(c) The security created over the Security Assets under this Mortgage
constitutes a first priority security interest over the Security Assets.

 

(d) The Security Assets are within the Chargor’s disposition and control and
neither the terms of the Security Assets nor of the Memorandum and Articles of
Association of the Issuer restrict or otherwise limit the right to mortgage,
charge or pledge the Security Assets in favour of the Administrative Agent.

 

(e) The Shares are duly authorised, validly issued, fully paid or credited as
fully paid and no calls have been made in respect thereof which remain unpaid or
can be made in respect thereof in the future.

 

(f) Except as stated in Clause 3 (Creation of Security), the Chargor has not
sold or granted any rights of pre-emption over or agreed to sell or grant any
right of pre-emption over or otherwise disposed of or agreed to dispose of the
benefit of all or any of its rights, title and interest in and to all or any
part of the Security Assets.

 

(g) The Shares are non-assessable and neither the Shares nor the Related Rights
are subject to any options to purchase or similar rights of any person.

7.3 Representations and Warranties in the Facility Agreement The Chargor repeats
the representations and warranties as to it given by the Borrower in Article IV
(Representations and Warranties) of the Facility Agreement.

7.4 Times of Making Representations and Warranties The representations and
warranties set out in this Clause 7:

 

(a) will survive the execution of each Loan Document and each drawdown under the
Facility Agreement; and

 

8



--------------------------------------------------------------------------------

(b) are made on the date hereof and are deemed to be repeated on and as of each
date as required by Subsection (i) of Section 3.2(b) (Representations and
Warranties; No Defaults) of the Facility Agreement during the Security Period
with reference to the facts and circumstances then existing.

 

8 UNDERTAKINGS OF CHARGOR

8.1 Duration The undertakings in this Clause 8 shall remain in force throughout
the Security Period.

8.2 Maintenance of Legal Validity The Chargor shall obtain, comply with the
terms of and do all that is necessary to maintain in full force and effect all
authorisations, approvals, licences and consents required in or by the laws and
regulations of England to enable it lawfully to enter into and perform its
obligations under this Mortgage and to ensure the legality, validity,
enforceability or admissibility in evidence of this Mortgage.

8.3 Untrue Representations The Chargor shall notify the Administrative Agent of
the occurrence of any event which results in or may reasonably be expected to
result in any of the representations and warranties contained in Clause 7
(Representations and Warranties) being untrue in any respect.

8.4 Restrictions on Dealing The Chargor undertakes that, except as permitted
under the terms of this Mortgage or any other Loan Document, it will not:

 

(a) create or permit to subsist any Lien over any Security Asset other than the
Liens created pursuant to this Mortgage or any other Loan Document; or

 

(b) lease, sell, transfer, assign or otherwise dispose of or agree to lease,
sell, transfer, assign or otherwise dispose of, any Security Asset or any
interest therein.

8.5 Security Assets The Chargor undertakes that:

 

(a) it will (subject to the terms of the Facility Agreement) remain the legal
and beneficial owner of the Security Assets and it or its nominee will remain
the absolute legal owner of the Security Assets; and

 

(b) it will not take any action whereby the rights attaching to the Shares or
the Related Rights are altered or diluted except to the extent permitted by the
Administrative Agent.

 

9 ENFORCEMENT OF SECURITY

9.1 Powers

 

(a) At any time after an Event of Default has occurred which is continuing and
without any further consent or authority on the part of the Chargor, the
Administrative Agent may exercise (or refrain from exercising) at its discretion
in the name of the Chargor (or the registered holder) in respect of the Security
Assets any voting rights and any powers or rights under the terms thereof or
otherwise which may be exercised by the person or persons in whose name or names
the Security Assets are registered or who is the holder thereof.

 

9



--------------------------------------------------------------------------------

(b) If the Administrative Agent takes any such action as is referred to in
paragraph (a) above, it shall give notice to the Chargor as soon as practicable.

 

(c) For the purposes of giving effect to this Clause 9.1 and to the extent that
the Security Assets remain registered in the name of the Chargor, the Chargor
hereby irrevocably appoints the Administrative Agent (or its nominee) as its
proxy to exercise all voting and other rights in respect thereof.

9.2 Enforcement After the security constituted hereby has become enforceable
under the terms of this Mortgage, the Administrative Agent shall be entitled to
exercise immediately or as and when it may see fit any and every power possessed
by the Administrative Agent by virtue of this Mortgage or available to a secured
creditor (so that Sections 93 and 103 of the Law of Property Act 1925 shall not
apply to this security), including:

 

(a) to sell all or any of the Security Assets in any manner permitted by law
upon such terms as the Administrative Agent shall in its absolute discretion
determine;

 

(b) to collect, recover or compromise and give a good discharge for any moneys
payable to the Chargor in respect of the Security Assets or in connection
therewith; and

 

(c) to act generally in relation to the Security Assets in such manner as the
Administrative Agent acting reasonably shall determine.

For the avoidance of doubt, the Chargor agrees that the enforceability of this
Mortgage is not dependent on the performance or non-performance by the
Administrative Agent or any Secured Party of its obligations under any Loan
Document.

9.3 Statutory Powers The powers conferred on mortgagees or receivers by the Law
of Property Act 1925, the Insolvency Act 1986 and the Financial Collateral
Regulations shall apply to this Mortgage except insofar as they are expressly or
impliedly excluded and, where there is ambiguity or conflict between the powers
contained in such Acts and those contained in this Mortgage, those contained in
this Mortgage shall prevail. For the purposes of all powers implied by statute,
the Secured Obligations shall be deemed to have become due and payable on the
date hereof. Such powers and rights shall, for the avoidance of doubt, include
the right to appropriate all or any part of the Security Assets in or towards
the satisfaction of the Secured Obligations and, for this purpose, the value of
the Security Assets so appropriated shall be such amount as the Administrative
Agent so determines having taken into account advice obtained by it from an
independent investment or accountancy firm of national standing selected by it.

9.4 Contingencies

 

(a) If the Administrative Agent enforces the security constituted by this
Mortgage (whether by the appointment of a Receiver or otherwise) at a time when
no amounts are due under any of the Loan Documents (but at a time when amounts
may become so due), the Administrative Agent (or such Receiver) may pay the
proceeds of any recoveries effected by it into such number of Realisations
Accounts as it considers appropriate.

 

10



--------------------------------------------------------------------------------

(b) The Administrative Agent (or such Receiver) may (subject to the payment of
any claims having priority to the security constituted by this Mortgage)
withdraw amounts standing to the credit of the Realisations Accounts to:

 

  (i) meet all costs, charges and expenses incurred and payments made by the
Administrative Agent (or such Receiver) in the course of such enforcement;

 

  (ii) pay remuneration to the Receiver as and when the same becomes due and
payable; and

 

  (iii) satisfy the Secured Obligations as and when the same become due and
payable,

in each case, together with interest thereon (after, as well as before, judgment
and payable on demand) at the Default Rate from the date the same become due and
payable until the date the same are unconditionally and irrevocably paid and
discharged in full.

 

10 RECEIVER

10.1 Appointment of Receiver

 

(a) At any time after the security constituted by this Mortgage becomes
enforceable in accordance with its terms or if an application is made for the
appointment of or notice is given of intention to appoint an administrator in
respect of the Chargor or if requested by the Chargor, the Administrative Agent
may without further notice appoint under seal or in writing under its hand any
one or more qualified persons to be a Receiver of all or any part of the
Security Assets in like manner in every respect as if the Administrative Agent
had become entitled under the Law of Property Act 1925 to exercise the power of
sale thereby conferred.

 

(b) The Administrative Agent is not entitled to appoint a Receiver solely as a
result of the obtaining of a moratorium (or anything done with a view to
obtaining a moratorium) under the Insolvency Act 2000 except with leave of the
court.

 

(c) As used in this clause “qualified person” means a person who, under the
Insolvency Act 1986, is qualified to act as a receiver of the property of the
Chargor.

10.2 Powers of Receiver Every Receiver appointed in accordance with Clause 10.1
(Appointment of Receiver) shall have and be entitled to exercise all of the
powers of the Administrative Agent conferred by Clause 9.1 (Powers) in addition
to the powers conferred by the Law of Property Act 1925 on any receiver
appointed thereunder. If at any time there is more than one Receiver of all or
any part of the Security Assets, each such Receiver may (unless otherwise stated
in any document appointing him) exercise all of the powers conferred on a
Receiver under this Mortgage individually and separately from each other
Receiver.

10.3 Removal and Remuneration The Administrative Agent may from time to time by
writing under its hand remove any Receiver appointed by it and may, whenever it
may deem

 

11



--------------------------------------------------------------------------------

it expedient, appoint a new Receiver in the place of any Receiver whose
appointment may for any reason have terminated and may from time to time fix the
remuneration of any Receiver appointed by it.

10.4 Administrative Agent May Exercise Powers of Receiver To the fullest extent
permitted by law, all or any of the powers, authorities and discretions which
are conferred by this Mortgage (either expressly or implied) upon a Receiver may
be exercised by the Administrative Agent at any time after the security
constituted by this Mortgage has become enforceable in accordance with its terms
in relation to the whole of such Security Assets or any part thereof without
first appointing a Receiver of such property or any part thereof or
notwithstanding the appointment of a Receiver of such property or any part
thereof.

10.5 Application of Proceeds Any moneys received by the Administrative Agent or
by any Receiver appointed by it pursuant to this Mortgage and/or under the
powers hereby conferred shall, after the security constituted by this Mortgage
shall have become enforceable in accordance with its terms, but subject to the
payment of any claims having priority to the security constituted by this
Mortgage and to the Administrative Agent’s and such Receiver’s rights under
Clauses 9.4 (Contingencies) and 10.2 (Powers of Receiver), be applied against
the amounts due and payable under the Loan Documents in accordance with the
provisions of Section 2.13 (Payments and Computations) of the Facility
Agreement.

 

11 FURTHER ASSURANCES

The Chargor shall, at its own expense from time to time, execute and give all
such assurances and do all acts and things as the Administrative Agent may
require or consider desirable under the laws of any jurisdiction governing the
Security Assets to enable the Administrative Agent to perfect or protect the
security intended to be created hereby over the Security Assets or any part
thereof or to facilitate the sale of the Security Assets or any part thereof or
the exercise by the Administrative Agent of any of the rights, powers,
authorities and discretions vested in it or any Receiver of the Security Assets
or any part thereof or any such delegate or sub-delegate as aforesaid. To that
intent, without prejudice to the generality of the foregoing and subject to the
terms and conditions set out in the other Clauses of this Mortgage, the Chargor
shall execute all transfers, sales, dispositions and appropriations (whether to
the Administrative Agent or otherwise) and shall give all notices, orders and
directions and make all registrations which the Administrative Agent may (in its
absolute discretion) consider expedient.

 

12 POWER OF ATTORNEY

12.1 Appointment The Chargor hereby, by way of security and in order more fully
to secure the performance of its obligations hereunder, irrevocably appoints the
Administrative Agent and every Receiver of the Security Assets (or any part
thereof) appointed hereunder and any person nominated for the purpose by the
Administrative Agent or any Receiver in writing under hand by an officer of the
Administrative Agent or any Receiver severally as its attorney and on its behalf
and in its name or otherwise to execute and do all such assurances, acts and
things which the Chargor is required to do under the covenants and provisions
contained in this Mortgage (including to make any demand upon or to give any
notice or receipt to any person owing moneys to the Chargor and to execute and
deliver any charges, legal mortgages, assignments or other security and any
transfers of securities) and generally in its name and on its behalf to exercise
all or any of the powers, authorities and discretions conferred by or pursuant
to this Mortgage or by statute on the Administrative Agent or any

 

12



--------------------------------------------------------------------------------

such Receiver, delegate or sub-delegate and (without prejudice to the generality
of the foregoing) to seal and deliver and otherwise perfect any deed, assurance,
agreement, instrument or act which it may reasonably deem proper in or for the
purpose of exercising any of such powers, authorities and discretions provided
that the power of attorney granted pursuant to this Clause 12.1 shall not be
exercisable until the occurrence of an Event of Default which is continuing.

12.2 Ratification The Chargor hereby ratifies and confirms and agrees to ratify
and confirm whatever any such attorney as is mentioned in Clause 12.1
(Appointment) shall do or purport to do in good faith in the exercise or
purported exercise of all or any of the powers, authorities and discretions
referred to in such Clause 12.1 (Appointment).

 

13 DELEGATION

The Administrative Agent or any Receiver appointed hereunder may at any time and
from time to time delegate by power of attorney or in any other manner to any
properly qualified person or persons all or any of the powers, authorities and
discretions which are for the time being exercisable by the Administrative Agent
or such Receiver under this Mortgage in relation to the Security Assets or any
part thereof. Any such delegation may be made upon such terms (including power
to sub-delegate) and subject to such regulations as the Administrative Agent or
such Receiver may think fit. Neither the Administrative Agent nor any Receiver
shall be in any way liable or responsible to the Chargor for any loss or damage
arising from any act, default, omission or misconduct on the part of any such
delegate or sub-delegate.

 

14 NO LIABILITY AS MORTGAGEE IN POSSESSION

Neither the Administrative Agent nor its nominee nor any Receiver shall by
reason of entering into possession of the Security Assets or any of them be
liable to account as mortgagee in possession or be liable for any loss on
realisation or for any default or omission for which a mortgagee in possession
might be liable. Every Receiver duly appointed by the Administrative Agent under
the powers set forth herein shall be deemed to be the agent of the Chargor for
all purposes and shall as such agent for all purposes be deemed to be in the
same position as a Receiver duly appointed by a mortgagee under the Law of
Property Act 1925. The Chargor alone shall be responsible for its contracts,
engagements, acts, omissions, defaults and losses and for liabilities incurred
by it and neither the Administrative Agent nor any Receiver shall incur any
liability therefor (either to the Chargor or to any other person whatsoever) or
for any other reason whatsoever other than for their gross negligence or wilful
default.

 

15 PROTECTION OF THIRD PARTIES

No purchaser, mortgagee or other person dealing with the Administrative Agent or
the Receiver or its or his agents shall be concerned to enquire whether the
Secured Obligations have become due and payable or whether any power which the
Administrative Agent or Receiver is purporting to exercise has become
exercisable or whether any of the Secured Obligations remains outstanding or to
see to the application of any money paid to the Administrative Agent or to such
Receiver.

 

13



--------------------------------------------------------------------------------

16 STAMP DUTIES

The Chargor shall pay and, forthwith on demand, indemnify the Administrative
Agent against any liability it incurs in respect of any stamp, registration and
similar tax which is or becomes payable in connection with the entry into,
performance or enforcement of this Mortgage.

 

17 ADDITIONAL PROVISIONS

17.1 Provisions Severable

 

(a) If a provision of this Mortgage is, or but for this Clause 17.1 would be,
held to be illegal, invalid or unenforceable, in whole or in part, in any
jurisdiction the provision shall be ineffective to the extent of such
illegality, invalidity or unenforceability without rendering the remaining
provisions of this Mortgage illegal, invalid or unenforceable, and any such
illegality, invalidity or unenforceability in any jurisdiction shall not
invalidate or render invalid or unenforceable such provisions in any other
jurisdiction.

 

(b) If a provision of this Mortgage is held to be illegal, invalid or
unenforceable, in whole or in part and paragraph (a) of this Clause 17.1 cannot
be used to make it legal, valid and enforceable, either party to this Mortgage
may require the other party to enter into a deed under which that other party
undertakes in the terms of the original provision, but subject to such
amendments as are necessary or required in order to make the provision legal,
valid and enforceable. No party will be obliged to enter into a deed that would
increase its liability beyond that contained in this Mortgage had all its
provisions been legal, valid and enforceable.

17.2 Potentially Avoided Payments If the Administrative Agent considers that an
amount paid to the Administrative Agent or any Secured Party under any Loan
Document is capable of being avoided or otherwise set aside on the liquidation
or administration of the person by whom such amount is paid, then for the
purposes of this Mortgage, such shall be regarded as not having been paid.

17.3 Variation This Mortgage shall not be varied except by an agreement in
writing between the parties of even date herewith or later.

 

18 REMEDIES AND WAIVERS

A delay in exercising, or failure to exercise, any right or remedy under this
Mortgage does not constitute a waiver of such or any other right or remedy and
does not operate to prevent the exercise or enforcement of any such right or
remedy. No single or partial exercise of any right or remedy under this Mortgage
prevents further exercise of such or other rights or remedies. The rights,
powers and remedies provided in this Mortgage are cumulative and not exclusive
of any rights and remedies provided by law. The Administrative Agent may, in
connection with the exercise of its powers, join or concur with any person in
any transaction scheme or arrangement whatsoever. A waiver given or consent
granted by the Administrative Agent under this Mortgage will be effective only
if given in writing and then only in the instance and for the purpose for which
it is given.

 

14



--------------------------------------------------------------------------------

19 NOTICES

19.1 Communications in Writing A notice, other communication or document given
under this Mortgage other than as set out in Section 11.8 (Notices, Etc.) of the
Facility Agreement shall be in writing and signed by or on behalf of the person
giving it and, unless otherwise stated, may be made or delivered personally,
posted or faxed in accordance with Clause 19.3 (Delivery).

19.2 Addresses The address and fax number (and the department or officer, if
any, for whose attention the notice, other communication or document is to be
made or delivered) of each party for any notice, communication or document to be
made or delivered under or in connection with this Mortgage is that identified
with its name below, or any substitute address, fax number or department or
officer as the relevant party notifies to the other party by not less than five
Business Days notice.

 

19.3 Delivery

 

(a) Any notice, other communication or document so addressed shall be deemed to
have been received:

 

  (i) if personally delivered, at the time of delivery;

 

  (ii) if sent by pre-paid, recorded delivery or registered post, two Business
Days after the date of posting to the relevant address;

 

  (iii) if sent by registered air-mail, five Business Days after the date of
posting to the relevant address; and

 

  (iv) if sent by fax, as per the transmission report from the machine from
which the fax was sent, save that if such notice, communication or document is
received after normal working hours (which shall be deemed to be 8.30 a.m. and
5.30 p.m. on any Business Day in the country of the recipient), such notice,
communication or document shall be deemed to have been received on the next
Business Day,

and, if a particular department or officer is specified as part of its address
details provided under Clause 19.2 (Addresses), if addressed to that department
or officer.

 

(b) Any communication or document to be made or delivered to the Administrative
Agent shall be effective only when actually received by the Administrative Agent
and then only if the same is expressly marked for the attention of the
department or officer identified with the Administrative Agent’s signature below
or such other department or officer as the Administrative Agent shall from time
to time specify for this purpose.

 

(c) For the avoidance of doubt, notice given under this Mortgage shall not be
validly served if given by e-mail.

 

20 COSTS AND EXPENSES

20.1 Costs and Expenses The Chargor shall, on demand of the Administrative
Agent, reimburse to the Administrative Agent all costs and expenses (including
reasonable legal fees), and any VAT thereon, reasonably and properly incurred by
the Administrative Agent in connection with the negotiation, preparation,
execution, modification, amendment, release and/or preservation of any of its
rights under this Mortgage.

 

15



--------------------------------------------------------------------------------

20.2 Indemnity The Chargor shall indemnify the Administrative Agent on demand
against any and all properly incurred costs, claims, losses, expenses (including
reasonable legal fees) and liabilities, and any VAT thereon, which the
Administrative Agent may incur as a result of the occurrence of any Event of
Default or the exercise by the Administrative Agent of any of its rights and
powers under this Mortgage.

20.3 Interest The amounts payable under Clauses 20.1 (Costs and Expenses) and
20.2 (Indemnity) above shall bear interest (compounded monthly) at the Default
Rate (payable after as well as before judgment), from the dates on which they
were paid or incurred by the Administrative Agent to the date of payment thereof
by the Chargor.

 

21 CURRENCY OF ACCOUNT

21.1 Currency of Account All payments hereunder shall be made in immediately
available funds in the currency and to the account specified by the
Administrative Agent in the corresponding demand.

21.2 Currency Conversion If notwithstanding Clause 21.1 (Currency of Account)
any monies are received or held by the Administrative Agent in a currency other
than that specified in such demand, such monies shall be converted into the
currency specified in the demand issued by the Administrative Agent pursuant to
Clause 21.1 (Currency of Account) to cover the Secured Obligations in that other
currency at the spot rate of exchange quoted by a prime clearing bank selected
by the Administrative Agent (acting reasonably) then prevailing for purchasing
that other currency with the existing currency.

21.3 No Discharge No payment to the Administrative Agent (whether under any
judgment or court order or otherwise) shall discharge the obligation or
liability of the Chargor unless and until the Administrative Agent shall have
received payment in full in the currency in which the obligation or liability
was incurred and to the extent that the amount of any such payment shall on
actual conversion into such currency fall short of such obligation or liability
expressed in that currency the Administrative Agent shall have a further
separate cause of action against the Chargor to recover the amount of the
shortfall.

21.4 Currency Indemnity If any sum due from the Chargor under this Mortgage or
any order or judgment given or made in relation hereto has to be converted from
the currency (the “first currency”) in which the same is payable hereunder or
under such order or judgment into another currency (the “second currency”) for
the purpose of (1) making or filing a claim or proof against the Chargor;
(2) obtaining an order or judgment in any court or other tribunal; or
(3) enforcing any order or judgment given or made in relation hereto, the
Chargor shall indemnify and hold harmless the Administrative Agent from and
against any loss suffered or incurred as a result of any discrepancy between
(A) the rate of exchange used for such purpose to convert the sum in question
from the first currency into the second currency and (B) the rate or rates of
exchange at which the Administrative Agent may in the ordinary course of
business purchase the first currency with the second currency upon receipt of a
sum paid to it in satisfaction, in whole or in part, of any such order,
judgment, claim or proof.

 

16



--------------------------------------------------------------------------------

22 ASSIGNMENTS, ETC

22.1 The Administrative Agent The Administrative Agent may assign and transfer
all of its respective rights and obligations hereunder to a replacement
Administrative Agent appointed in accordance with the terms of the Facility
Agreement. Upon such assignment and transfer taking effect, the replacement
Administrative Agent shall be and be deemed to be acting as Administrative Agent
for the Secured Parties for the purposes of this Mortgage in place of the old
Administrative Agent.

22.2 The Chargor The Chargor shall not be entitled to transfer or assign all or
any of its rights or obligations in respect of this Mortgage without the prior
written consent of the Administrative Agent.

 

23 SET-OFF

Where an Event of Default has occurred and is continuing unwaived, the
Administrative Agent may (but shall not be obliged to) set off any obligation
which is due and payable by the Chargor and unpaid against any obligation
(whether or not matured) owed by the Administrative Agent to the Chargor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Administrative
Agent may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off. If either obligation is
unliquidated or unascertained, the Administrative Agent may set off in an amount
estimated by it in good faith to be the amount of that obligation.

 

24 COVENANT TO RELEASE

Upon the expiry of the Security Period or as otherwise permitted under the terms
of the Facility Agreement (but not otherwise), the Administrative Agent shall
(or procure that its nominees shall), at the request and cost of the Chargor,
execute and do all such deeds, acts and things as may be necessary to release
the Security Assets from the security constituted hereby including the payment
to the Chargor of any moneys standing to the credit of the Realisations
Accounts. The Administrative Agent shall not be bound to return the identical
Shares which were deposited, held or transferred and the Chargor shall accept
Shares of the same class and denomination.

 

25 GOVERNING LAW

This Mortgage is governed by, and shall be construed in accordance with, English
law.

 

26 JURISDICTION

26.1 Jurisdiction of English Courts

 

(a) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Mortgage (including a dispute
regarding the existence, validity or termination of this Mortgage).

 

(b) The parties agree that the courts of England are the most appropriate and
convenient courts to settle such disputes and accordingly no party shall argue
to the contrary.

 

17



--------------------------------------------------------------------------------

(c) This Clause 26.1 is for the benefit of the Secured Parties only. As a
result, no Secured Party shall be prevented from taking proceedings relating to
such a dispute in any other court with jurisdiction. To the extent allowed by
law, the Secured Parties may take concurrent proceedings in any number of
jurisdictions.

 

27 COUNTERPARTS AND EFFECTIVENESS

27.1 Counterparts This Mortgage may be executed in any number of counterparts,
each of which when executed and delivered constitutes an original of this
Mortgage, but all the counterparts shall together constitute one and the same
agreement.

27.2 Effectiveness This Mortgage shall come into effect as a Deed on the date
set forth above.

IN WITNESS WHEREOF THIS MORTGAGE HAS BEEN EXECUTED AS A DEED by the parties
hereto on the date stated at the beginning of this Mortgage.

 

18



--------------------------------------------------------------------------------

SCHEDULE 1

MORTGAGED SHARES

 

Issuer

   Number of Shares    Share Type    Certificate
Number(s)

Constar International U.K. Limited

   14,586,001    £1.00 Ordinary
Shares    18

Constar International U.K. Limited

   7,854,001    £1.00 Ordinary
Shares    19

 

19



--------------------------------------------------------------------------------

SIGNATORIES

THE CHARGOR

 

Executed as a deed by

  ) CONSTAR FOREIGN   ) HOLDINGS, INC.   )

 

/s/ William S. Rymer

Name:   William S. Rymer Title:   Executive Vice President and Chief Financial
Officer

/s/ David Waksman

Name:   David Waksman Title:   Secretary

THE ADMINISTRATIVE AGENT

 

Executed as a deed by

  ) CITICORP USA, INC.   )

 

/s/ David Jaffe

Name:   David Jaffe Title:   Director and Vice President   Name:   Title:  

SIGNATURE PAGE 1 OF 1 TO THE UK SHAREMORTGAGE